Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 09/06/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-12 & 14-24 are currently pending. 

Response to Arguments
With regard to the claim interpretation:
The means plus function language “a means for calculating” remains in the claims and the interpretation provided has not been commented on by the Applicant.  The claim interpretation for “a means for calculating” (see below under claim interpretation) is maintained.

With regard to the 112 rejection:
Applicant has amended Claims 1 & 12 to address the continuity of the use of the term thermal mass flow meter.  The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1, 3-12 & 14-24 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  
Applicant’s arguments and amendments with regard to Claims 1, 3-12 & 14-24 have been considered in light of the new reference of Armstrong in view of Sato.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

1) Limitations interpreted under 112(f):
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
  Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “for”
Functional Language 
Interpretation from written description citations from PGPUB
Claims 1, 4, 5, 6, 7, 8, 9, 10 & 21
Means for calculating 
to determine the size of the leak hole
[0118] The calculation means 7 comprise only electronic and/or software technical means (preferably electronic), and comprise a computer central processing unit, and/or a processor, and/or a dedicated analog or digital circuit, and/or software.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 12, 16, 19 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 4776206; “Armstrong”) in view of Sato (US 20030046983; "Sato").


Claim 1.  Armstrong discloses a device (Fig. 1) for testing a sample (Fig. 1: test item 10) via a gas stream [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity], comprising: an opening (Fig. 1: Conduit 16 opening into test item 10) arranged to be linked to the sample (Fig. 1: test item 10), a reference gas source (Fig. 1: gas source 12 )[Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used] that is distinct from external air [Col. 2 lines 60-63]; a flow generator (Fig. 1: 16 pressure regulator) configured for generating a gas stream [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity] in the device (Fig. 1:) [Col. 2lines 35-38:   source of gas 12 at a predetermined pressure, set by pressure regulator 14, to the cavity through a gas flow conduit 16] along at least one flow path (Fig. 1: conduits 16, 22 & 24) passing through the opening (Fig. 1: gas conduit 16 opening into test item 10), at least one pressure sensor (Fig. 1: pressure regulator 16 measures pressure level) , each pressure sensor (Fig. 3: pressure sensor 106), configured to measure a pressure of the gas stream [Col. 1 lines 28-38:  When the test item has reached a predetermined pressure, the test item is isolated from the source. After this point, a leak in the test item will produce a drop or decay in the test item pressure] along at least one flow path (Fig. 1: Conduits 22 & 24), and a flowmeter (Fig. 1: flow meter 26) configured to use to measure a parameter representing the flow rate of the gas [Col. 2: lines 60-67:   A second fractional flow path 24 includes a flow meter 26 which produces a scaled flow rate or fractional flow rate signal in analog form on line 28. This signal is converted to a digital signal by an analog-to-digital converter 30 and sent to a computer 32 by way of line 34] stream along each flow path (Fig. 1: conduits 24,22 & 16); the at least one flow path (Fig. 1: 16) comprises an exhaust path (Fig.1: conduits 22, 24 and 16) originating from the reference gas source (Fig. 1: gas source 12) and terminating at the opening (Fig.1: opening Conduit  16) is linked to the sample (Fig. 1: test sample 10), the flow (Fig. 1: 16 pressure regulator)  generating the gas stream [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity] configured to exhaust a leakage gas along the exhaust path (Fig. 1: conduits 16, 22 & 24) [Col. 4 lines 60-67: meter 26  measures an inlet flow], the at least one pressure sensor (Fig. 1: pressure sensor 14), comprises an exhaust pressure sensor (Fig. 1: pressure sensor 14 is in the exhaust path 22 & 24), configured to measure a pressure of the leakage gas along the exhaust  [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity], 2U.S. Patent Application No. 16/184,037Amendment C Dated: January 12, 2022the flowmeter (Fig. 1: mass flow meter 26) configured to measure a parameter (Fig. 2) [Col. 3 lines 28-45:  Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate] representing the  flow rate of the leakage gas [Col. 2: lines 60-67:   A second fractional flow path 24 includes a flow meter 26 which produces a scaled flow rate or fractional flow rate signal in analog form on line 28. This signal is converted to a digital signal by an analog-to-digital converter 30 and sent to a computer 32 by way of line 34] along the exhaust path (Fig. 1: conduits 16, 22 and 24), and configured to determine the size of a leak hole [Col. 3 lines 38-45:   The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate], based on a measurement of the parameter (Figs. 2 & 3) representing the flow rate [Col. 3 lines 38-45:  The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate] along the exhaust path (Fig. 1: conduits 16, 22 & 24), calculation means configured to determine the size of a leak hole [Col. 3 lines 38-45], based on a measurement of the parameter (Fig. 2) [(6) In FIG. 2, the integration period begins at time t.sub.1 and ends at time t.sub.2. The discrete integration interval is represented by .DELTA.t. Integrating the gas flow signature is accomplished by using the following discrete approximation.   The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate] representing the flow rate (Fig. 1: flow meter 26), along the exhaust path (Fig. 1: 16, 22 & 24), wherein the calculation means (Fig. 1 computer 32)  determine the size of the leak hole [Col. 3 lines 38-45],  based on the measurement [Col. 3: lines 1-20:   sent to a computer 32 by way of line 34. The computer records the digital signal as a signature for that particular test item. This recorded digital data signature is then compared with reference signature data stored in signature storage memory 36. If the recorded gas flow signature data for this test item exceeds a preselected threshold level established by the reference gas flow signature data, an excessive leak signal is produced by the computer 32 and indicated on display 38]: - from the flowmeter (Fig. 1:  flowmeter 26) configured to use, and - measured on the reference gas exhausted from the reference gas source  (Fig. 1: gas source 12 ) [Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used]. 
Armstrong does not explicitly disclose:
the mass flowmeter configured to use thermal conductivity, configured to use thermal conductivity to measure a parameter representing the mass flow rate of the gas stream along each flow path and exhausted from the reference gas source and having a given thermal conductivity.

Note: thermal conductivity is used in rapid determination of mass flow rate and not used in calculating properties of leakage condition. Sato teaches analysis of a sample container (Fig. 1) Sato further teaches wherein the mass flowmeter uses thermal conductivity for rapid mass flow rate determination (Fig. 1) a mass flowmeter (19) using thermal conductivity (19) [0048] and the measurement of a parameter representing the mass flow rate is a measurement by a mass flowmeter (19) using thermal conductivity [0048 the thermal conductivities of the components are quite different as well as their densities, a mass flow meter that measures a flow rate by detecting thermal conductivity]. 

It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use Sato's mass flowmeter using thermal conductivity as Armstrong’s flowmeter because a mass flow meter with thermal conductivity increases measurement accuracy of flow and composition of the flow with a direct measure by a low mass sensor structure having fast response times and increased reliability of over Armstrong’s calculation of gas concentration relative to flow rate [Sato 0048].

Claim 12.  Armstrong discloses a process for testing a sample [Abstract] via a gas stream (Fig. 3: 100 gas source) [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity] the process comprising: exhausting a reference gas (Fig. 1: gas source 12) of a reference gas source (Fig. 1: gas source 12 )[Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used] as a leakage gas along an exhaust path (Fig. 3: conduits 102, 107 and D) originating from the reference gas source  (Fig. 1: gas source 12 )[Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used] and terminating at an opening (Fig. 1: Conduit 16 opening into test item 10) linked to the sample (Fig. 1: test item 10), wherein the reference gas (Fig. 1: gas source 12) is distinct from external air  [Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used]; measuring the pressure  [Col. 2 lines 35-39: gas flow to the test item is driven by the pressure differential between the regulated source gas pressure and the pressure in the test item cavity ] of the leakage gas (Fig. 1: gas source 12) along the exhaust path (Fig. 1: conduits 16, 22 and 24), measuring a parameter  (Fig. 2) [the integration period begins at time t.sub.1 and ends at time t.sub.2. The discrete integration interval is represented by .DELTA.t. Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate] representing the  flow rate (Fig. 1: flow meter 26) of the leakage gas along the exhaust path (Fig. 1: conduits 16, 22 and 24), wherein the measuring of the parameter representing the flow rate  (Fig. 2) [the integration period begins at time t.sub.1 and ends at time t.sub.2. The discrete integration interval is represented by .DELTA.t. Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate along the exhaust path (Fig. 1: conduits 16, 22 and 24), and determining the size of a leak hole in the [Col. 3 lines 38-45:   The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate],, based on the measurement of the parameter  (Figs. 2 & 3) representing the flow rate [Col. 3 lines 38-45] along the exhaust path (Fig. 1: conduits 16, 22 and 24), from the flowmeter (Fig. 1:   flow meter 26), and measured on the reference gas (Fig. 1: gas source 12)  exhausted from the reference gas source  (Fig. 1: gas source 12 )[Col. 2 lines 60-63:  nitrogen has been used as the pressurizing gas, but other gases may also be used]  and exhausted from the reference gas source (Fig. 1: gas source 12 )  and having a given thermal conductivity [Col. 3 lines 38-45;  (e.g.) given thermal conductivity is the thermal conductivity of a an element or compound in this case nitrogen]. 
Armstrong does not explicitly disclose:

a measurement by a thermal mass flowmeter using thermal conductivity the mass flow rate along the exhaust path from the thermal mass flowmeter configured to use thermal conductivity.

Note: thermal conductivity is used in rapid determination of mass flow rate and not used in calculating properties of leakage condition.

Sato teaches analysis of a sample container (Fig. 1) Sato further teaches wherein the mass flowmeter uses thermal conductivity (19) for rapid mass flow rate determination (Fig. 1: 19) a measurement by a thermal mass flowmeter (19) using thermal conductivity  (19) [0048] the mass flow rate along the exhaust path from the thermal mass flowmeter configured to use thermal conductivity [0048 the thermal conductivities of the components are quite different as well as their densities, a mass flow meter that measures a flow rate by detecting thermal conductivity]. 
 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use Sato's thermal mass flowmeter using thermal conductivity as Armstorng’s flowmeter because a mass flow meter with thermal conductivity increases measurement accuracy of flow and composition of the flow with a direct measure by a low mass sensor structure having fast response times and increased reliability of over Armstrong’s calculation of gas concentration relative to flow rate [Sato 0048].

Claims 5 & 16. Dependent on the device according to respective claims 1 & 12. Armstrong further discloses the calculation means (Fig. 1:  computer 32)  are configured to determine the size of the leak hole also based on a measurement of the pressure (Figs. 2 & 3) along the exhaust path (Fig. 1: 16, 22 & 24) by the exhaust pressure sensor ) [Col. 3 lines 28-45:  Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate].


Claims 8 & 19. Dependent on the device and process according to respective claims 1 & 12.  Armstrong further discloses the calculation means (Fig. 1: computer 32) are configured to trigger a determination of the size of the leak hole (Fig. 2) [Col. 3 lines 28-45]  for a value of the pressure along the exhaust path measured by the exhaust pressure sensor corresponding to an exhaust pressure reference value [Col 3 lines 1-12:  This recorded digital data signature is then compared with reference signature data stored in signature storage memory 36. If the recorded gas flow signature data for this test item exceeds a preselected threshold level established by the reference gas flow signature data, an excessive leak signal is produced by the computer 32 and indicated on display 38], the calculation means (Fig. 1: computer 32) being arranged in order to determine the size of the leak hole based on a value of the parameter representing the flow rate along the exhaust path measured simultaneously with the pressure measurement measuring the pressure value corresponding to the exhaust pressure reference value (Fig. 2) [Col 3 lines 1-12]  & [Col. 3 lines 28-45:  Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate].

Claims 11 & 22. Dependent on the device and process according to respective claims 1 & 12. Armstrong further discloses a leak testing device (Fig. 1). Armstrong further teaches a valve (18) configured to complete the exhaust path (Fig. 1: 12 gas source to 10 test sample) via a short-circuit path (22) [Col. 2 lines 34-42 A bypass, or fill flow path 22 is used to pass most of the pressurizing gas to the cavity in the test item and is continually open during the test sequence] passing through the opening (Fig. 1:  10 at the opening) and the stream generation means (14 pressure regulator) but not passing through the flowmeter (26) (Fig. 1:  flow bypasses 24 with flowmeter through flow path 22), said valve (18) being arranged to adjust the total flow rate passing through the exhaust path (Fig. 1:  12 gas source to 10 test sample) and the short-circuit path (22) [Col. 2 lines 24-42 A bypass, or fill flow path 22 is used to pass most of the pressurizing gas to the cavity in the test item and is continually open during the test sequence] & [Col. 2 lines 60-67 The gas flow conduit includes a flow divider 20 having two parallel connected flow paths. A second fractional flow path 24 includes a flow meter 26 which produces a scaled flow rate or fractional flow rate signal in analog form on line 28].

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sato and in further view of Lewis (US 4896528; “Lewis”).

Claims 3 & 14. Dependent on the device and process according to respective claims 1 & 12.  Armstrong does not explicitly disclose:
an exhaust pressure sensor situated along the exhaust path between the flowmeter and the opening.


Lewis teaches an exhaust pressure sensor (Fig. 6: pressure sensor 68) [Col. 3 lines 45-50:  A pressure meter 68 is in line D] situated along the exhaust path between the flowmeter (Fig. 3: mass flow meter 104 between conduits 102 & 107) and the opening (Fig. 3 line D is after flowmeter 104 and terminates in the opening of conduit D). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lewis’s pressure sensor placed between the flowmeter and the opening as sensor and placement as a pressure sensor and placement for Armstrong’s pressure sensing because a pressure sensor placed at the opening improves the quality of the leakage pressure measurement by directly measuring the change from exhaust pressure to pressure decay measurement [Col. 3 lines 32-45]. 


Claims 4, 6, 7, 9, 15, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sato and in further view of Duckworth (US 4787254; “Duckworth”).

Claims 4 & 15. Dependent on the device according to respective claims 1 & 12. Armstrong further discloses a calculation means (Fig. 1: computer 32) to determine the size of the leak hole  (Fig. 2) [Col. 3 lines 28-45:  Integrating the gas flow signature is accomplished by using the following discrete approximation The area under the flow decay portion of the signature is proportional to the size of the leak. A small leak produces a small integration value while a large leak produces a large integration value. To provide the shortest cycle time, the integrated value of the recorded test item flow is compared to an integrated value calculated from previously recorded gas flow signature data for a reference test item having a known leak rate].
Armstrong does not explicitly disclose:

The calculation depends linearly on the square root of the parameter representing the mass flow rate along the exhaust path.

Duckworth teaches a mass flow meter (Fig.2).  Duckworth further teaches a formula for determining mass flow rate “m” through a flat two-dimensional area opening where mass flow (m) is calculated through the  two dimensional opening area (At) 				[Col. 4 lines  5-21  
    PNG
    media_image1.png
    45
    57
    media_image1.png
    Greyscale
]  Rearrange to solve for a two dimensional opening   
    PNG
    media_image2.png
    47
    65
    media_image2.png
    Greyscale
    solving for radius of the flat two dimensional opening 
    PNG
    media_image3.png
    47
    73
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    54
    231
    media_image4.png
    Greyscale

Duckworth teaches calculating the radius of a two dimensional leak opening using a square root of m=mass flow rate on linearly on pressure and temperature. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two dimensional calculation of a radius of an opening to apply to Armstrong’s leak hole analysis of fluid escaping through area and not volume of the leak hole because the accuracy of ascertaining a size of a leak hole where the fluid exits is improved by determining the surface width of the leak and negating the small fixed depth of Armstrong ’s packaging. 
 
Claims 6 & 17.  Dependent on the device and process according to respective claims 5 & 16.  Armstrong further discloses a calculation means (Fig. 1: computer 32) to determine the size of the leak hole (Fig. 2) [Col. 3 lines 28-45]:
Armstrong does not explicitly disclose: 
the determination of the size of the leak hole comprises a calculation of the size of the leak hole which depends linearly on the inverse of the fourth root of the measurement of the pressure along the exhaust path.

Duckworth teaches a mass flow meter (Fig.2).  Duckworth further teaches a formula for determining mass flow rate “m” through a flat two-dimensional area opening where mass flow (m) is calculated through the two-dimensional opening area (At) 
[Col. 4 lines 5-21  
    PNG
    media_image1.png
    45
    57
    media_image1.png
    Greyscale
]  Rearrange to solve for a two dimensional opening   
    PNG
    media_image2.png
    47
    65
    media_image2.png
    Greyscale
    solving for radius of the flat two dimensional opening 
    PNG
    media_image3.png
    47
    73
    media_image3.png
    Greyscale

 
    PNG
    media_image5.png
    64
    293
    media_image5.png
    Greyscale

Duckworth teaches determining the radius of a two-dimensional opening using a square root of a mass flow rate and fourth root of pressure”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two-dimensional calculation of a radius of an opening and apply it to Armstrong’s leak hole analysis because a two-dimensional calculation of an area instead of a volume of the leak hole improves the efficiency in determining the dimensions of the leak hole.

Additionally, the coefficient  “a” is a consolidation of the constants that provide a slope value to the linear relationship between the mass flow and the area of the leak hole and the coefficient “b” is a selection of  an applicable offset to the area  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use select fixed temperature and pressure values to establish a slope coefficient “a” and any known offset to area of the leakhole “b”  as processing to use with Armstrong’s leak analysis since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because selection of the values increases the accuracy of the leak hole measurement by adjusting the calculation to local applicable conditions for the monitored item.

Claims 7 & 18.  Dependent on the device and process according to respective claims 6 & 17. . Armstrong further discloses a calculation means (Fig. 1: computer 32) to determine the size of the leak hole (Fig. 2) [Col. 3 lines 28-45]
Armstrong does not explicitly disclose: 
determine the size of the leak hole (r) according to the formula a 
    PNG
    media_image6.png
    51
    69
    media_image6.png
    Greyscale
with Dm the parameter representing the mass flow rate, Pr the pressure measured . 
    PNG
    media_image7.png
    54
    186
    media_image7.png
    Greyscale
    (Examiner refers to   
Duckworth teaches a mass flow meter (Fig.2).  Duckworth further teaches a formula for determining mass flow rate “m” through a flat two-dimensional area opening where mass flow (m) is calculated through the  two dimensional opening area (At) 
[Col. 4 lines  5-21  
    PNG
    media_image1.png
    45
    57
    media_image1.png
    Greyscale
]  Rearrange to solve for a two dimensional opening   
    PNG
    media_image2.png
    47
    65
    media_image2.png
    Greyscale
    solving for radius of the flat two dimensional opening 
    PNG
    media_image3.png
    47
    73
    media_image3.png
    Greyscale

 
    PNG
    media_image5.png
    64
    293
    media_image5.png
    Greyscale

Duckworth teaches determining the radius of a two-dimensional opening using a square root of a mass flow rate and pressure where the known constants of temperature and the value of pie can be pulled out to represent the slope coefficient “a”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two-dimensional calculation of a radius of an opening to apply to Armstrong ’s leak hole analysis to relate a leak hole radius because a two-dimensional calculation of an area instead of a volume of the leak hole improves the efficiency in calculating the radius of the leak.

Additionally, the coefficient “a” is a consolidation of the constants that provide a slope value to the linear relationship between the mass flow and the area of the leak hole and the coefficient “b” is a selection of an applicable offset to the area.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use select fixed temperature and pressure values to establish a slope coefficient “a” and any known offset to area of the leak hole “b” as analysis constants and offsets for Armstrong’s leak analysis since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because selection of the values increases the accuracy of the leak hole measurement by adjusting the calculation to local applicable conditions for the monitored item.

Claims 9 & 20. Dependent on the device and process according to respective claims 8 & 19. Armstrong further discloses a calculation means (Fig. 1: computer 32) to determine the size of the leak hole (Fig. 2) [Col. 3 lines 28-45].
 
Armstrong does not explicitly disclose:
the calculation means are configured to determine the size of the leak hole according to the formula a D + b with Dm,, the parameter representing the mass flow rate, and a* and b being numerical calibration coefficients.

Duckworth teaches a mass flow meter (Fig.2).  Duckworth teaches a linear slope formula for determining the width of a leak hole using a mass flow rate through an opening where the package is an extension of the mass flow device and the leak hole is the opening where mass flow (m) is calculated through the opening area (At) [Col. 4 lines  5-21] 
    PNG
    media_image8.png
    45
    142
    media_image8.png
    Greyscale

Rearrange to solve for area   
    PNG
    media_image2.png
    47
    65
    media_image2.png
    Greyscale
   then converting area   which is a linear function of D= to the valued m and a equal to the slope of the square root of To over pressure with a given offset for the value of b of the leak hole. 
Therefore, Duckworth teaches determining the radius of the opening is equal to a linear function of the square of the mass flow rate m with coefficient “a” as a function of temperature divided by pressure and the coefficient “b” is an applicable offset. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two-dimensional calculation of a radius of an opening to apply to Armstrong’s leak hole analysis of fluid escaping through area and not volume of the leak hole because the accuracy of ascertaining a size of a leak hole where the fluid exits is improved by determining the surface width of the leak. 

Claims 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sato and in further view of Itakura (US 20050072221; “Itakura”).

Claims 10 & 21. Dependent on the device and process according to respective claims 1 & 12.  Armstrong further discloses a calculation means (Fig. 1: computer 32). 
Armstrong does not explicitly disclose:
the at least one flow path comprises a calibration path passing through the opening, and in that within the device, said calibration path narrows locally at a measurement hole, the calculation means being configured to: determine the size of the measurement hole based on a measurement of the parameter representing the mass flow rate along the calibration path, and adjust calibration coefficients for the calculation of a size of a leak hole if the determination of the size of the measurement hole does not correspond to an actual size of the measurement hole stored by the calculation means.

Itakura teaches a diagnostic device for a fuel treatment system (Fig. 2 device 30).  Itakura further teaches the at least one flow path (Fig. 2:  32 & 38) [0031The pump passageway 36 communicates with the atmospheric passageway 32 via an electric pump 40. The orifice passageway 38 communicates with the atmospheric passageway 32 through an orifice 42] comprises a calibration path (38) passing through the opening, (Fig. 2:  to canister opening) and in that within the device (30), said calibration path narrows (38 with reference hole 42) locally at a measurement hole (42) [0032 The orifice 42 is a reference hole having the dimension of a reference diameter (e.g. f 0.5 mm)], the calculation (50) being configured to: determine the size [0033 That is, in this case, there is developed in the pump passageway 36 a pressure that accords with a convergence value of pressure produced in a system having the reference hole (f 0.5 mm) when air is discharged by the electric pump 40 from the system. This pressure is hereinafter referred to as a " reference pressure PREF"] of the measurement hole (42) based on a measurement of the parameter representing the mass flow rate (Qref) along the calibration path (38) and adjust calibration coefficients (Fig. 3 adjust the pressure time based on the Qref measurement) [0061-0062 The ECU 50 has a map as shown in FIG. 7 stored in memory. The correction time .DELTA.T is determined according to this map and the correction time .DELTA.T is added to the reference steady-state pressure reaching time TSAT so that a corrected steady-state pressure reaching time T'SAT is calculated (step 124) for the calculation of a size of a leak hole [0038 if the convergence value PSAT of the tank's internal pressure PTNK reaches a level lower than the reference pressure PREF, it can then be concluded that there is no leak greater than the reference hole in the system including the fuel tank 10. If, on the other hand, the convergence value PSAT does not drop to the reference pressure PREF, it can then be concluded that there is a leak greater than the reference hole in the system including the fuel tank 10] if the determination of the size of the measurement hole (42) [0056 “A” cross sectional area of orifice] does not correspond to an actual size of the measurement hole [0057-0058 Δ A difference of the measured and actual size of the orifice] stored by the calculation means (50 ECU)   [0061-0062 The correction time .DELTA.T corresponding to the deviation amount .DELTA.A is then calculated. The ECU 50 has a map as shown in FIG. 7 stored in memory. The correction time .DELTA.T is determined according to this map and time .DELTA.T is added to the reference steady-state pressure reaching time T.SAT so that a corrected steady-state pressure reaching time T'SAT is calculated (step 124)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Itakura’s reference orifice to determine an offset of a measured cross-section area of the reference orifice in order to calibrate a baseline pressure used to determine a leak in a tank and processing with  Armstrong’s exhaust line and processor because the  reference orifice on Armstrong’s exhaust line can be used by the processor to improve the measuring accuracy of a leak hole by eliminating pressure drifts [0009 Itakura].
 
Claims 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sato and in further view of Kawai (US 5861547; “Kawai”).

Claims 23 & 24. The device according to claim 1.  Armstrong does not explicitly disclose:
the reference gas source is a gas cartridge.  

Kawai teaches a leakage testing apparatus for testing whether or not a hollow member of a hollow shape has a leakage [Abstract].  Kawai further teaches a reference gas source [Col  lines 20-25:  This pipe 15 is made to communicate through a solenoid valve 16 with the testing gas source such as a gas cylinder (not shown) so that the feed of the testing gas to the inside of the sealed space 7 of the hollow body 1 is controlled by the solenoid valve 16] is a gas cartridge (Fig. 11:  small gas cylinder 68) [Col. 13 lines 55-65:  Moreover, this gas passage 61A is connected (as shown in FIG. 11) through a change-over valve 67 with a testing gas source 68 such as a gas cylinder].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawai’s gas cylinder built into a test device as Sato’s container arrangement for storing a reference gas because the gas cylinder cartridge improves use of the device by providing a space efficient reference gas arrangement for a portable testing device with a built-in reference gas allowing testing flexibility and improving the quality of leakage testing by applying a traceable reference gas  [Kawai Col. 1 lines 25-35].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                            

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856